 In the Matter ofYuBAMANUFACTURINGCOMPANY,EMPLOYERandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILD-ERSAND HELPERS OFAMERICA,LOCALS 39 AND 681, AFL,PETITIONERCase No. 00-R-1865.Decided June 16,1947Messrs. George H. WesterbergandE. Dean Elshire,ofBenicia,Calif., for the Employer.Mr. Joseph Nobriga,of Oakland, Calif., for the Petitioner.Mr. A. C. McGraw,of Oakland, Calif., andMr. 0. E. McNally,of San Rafael,Calif., for the Intervenor.Mr. Emil C. Farkas,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Vallejo,California, on February 13, 1947, before Robert E. Tillman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing the In-tervenor moved to dismiss the petition on the grounds that (a) itscontract with the Employer operates as a bar to a present election; (b)the Petitioner's showing of interest is inadequate; and (c) the unitsought is inappropriate.The hearing officer referred this motion tothe Board.For reasons hereinafter stated the motion is herebydenied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERYuba Manufacturing Company, a California corporation, is en-gaged in the manufacture and sale of placer dredges, mining machin-ery and carry alls at its plant at Benicia, California.During theyear 1946, the Employer purchased for use at its plant raw materialsvalued at approximately $1,200,000, of which more than 20 percentoriginated from points outside the State of California.During the74 N. L.R. B., No. 34.157 158DECISIONSOF NATIONALLABOR RELATIONS BOARD,sameperiod, the Employer manufactured finished products valued inexcess of$1,400,000, approximately 50 percent of which was sold andshipped to customers outside the State.The Employer admits and we find that it is engagedin commercewithinthe meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.InternationalAssociation of Machinists, District 95 and LocalLodge 1687, herein called the Intervenor, is a labor organization,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn August 12, 1946, the Petitioner requested recognition as theexclusive bargaining representative of certain employees of the Em-ployer.The Employer declined recognition on the ground that itwas under contractual relationship with the Intervenor, whereuponthe Petitioner filed its petition herein on August 19, 1946.The Employer and the Intervenor have been in contractual rela-tionship since 1943.The most recent contract between these partieswas executed on March 1, 1946, and covered substantially all produc-tion and maintenance employees including the employees soughtherein.It provided for an initial period ending June 1, 1.947, andfor its automatic renewal for annual periods thereafter in the ab-sence of written notice to change given by either party to the otherat least 30 days prior to the expiration date of the contract.As indicated above, the Intervenor urged as grounds for dismis-sal that the petition was not timely filed and that the March 1, 1946,contract is a bar.We find no merit in these grounds. Although thecontract is effective as a bar during its initial period, that period hasexpired; and the contract is clearly no bar to a petition which ante-dated its operative automatic renewal notice date.,'The Intervenor also moved to dismiss the petition on the groundthat the Petitioner's showing of representation is not adequate.Wefind no merit in this contention.The Board has frequently held thatthe matter of showing of representation is purely an administrativematter and is not subject to objection at the hearing.2Moreover, we1Matter of Westinghouse Electric Corporation,73 N. L. R. B 1282;Matter of ElderManufacturing Company, 73N. L. R. B. 230;Matter of F. S Lang Manufacturing Com-pany,66N.L. R. B. 473.2Matter of 0 D. Jennings&Company,68 N. L. R. B.516. YUBA MANUFACTURING COMPANY159are administratively satisfied as to the adequacy of the Petitioner'sshowing.We therefore find that a question affecting commerce has arisenconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks, in effect, a unit consisting of all employees inthe Employer's structural shop and welding shop, who are engagedin working on steel plate or materials of a thickness of 10 gauge orgreater.This unit includes the following job classifications in thestructural shop : lay-out men, fitters, leadinguien bending roll opera-tors, punch and shear operators, duplicators, and helpers; and em-braces the following classifications in the welding shop : leading man,welders, burners, burner operators, helpers and yardmen.The Em-ployer and the Intervenor contend, however, that the only appro-priate unit is the existing plant-wide unit of production and mainte-nance employees presently represented by the Intervenor.The Employer is engaged in the manufacture and sale of placerdredges, mining machinery, and carry ails, a new product which itbegan to manufacture after the war.The plant consists of a groupof six buildings designated as the main building, the forge shop,the heat treating shop, the foundry, the pattern shop and the assemblyshop.'The main building is occupied by three shops, the machineshop, the structural shop, and the welding shop, the latter functioningas a subdivision of the structural shop. In the course of the Employ-er's operations, raw materials are received at the plant and are un-loaded either in the plant yard or at various shops where the proc-essing or fabrication may begin.Actual manufacturing operations,apparently, do not follow any routine pattern or procedure, althoughthe functions performed by the various shops are highly integratedand are all geared to the production of the final product.Beforeits completion, a given product may be handled a number of times bythe same shop. In the manufacture of a placer dredge, virtually allshops perform some work on the product before it is finished and, inseveral instances, each of the shops may perform work on each indi-vidual piece going into the dredge.In connection with the employees in the Employer's structural shop_and welding shop, and with whom we are solely concerned herein, therecord discloses that all these employees are engaged in working onsteel plate or materials of a thickness of 10 gauge or greater and that,8The pattern shop and the foundry are operated independently of the plant managementon a contract basis.755420-48-vol. 74-12 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDin almost every instance,they devote approximately 90 percent ormore of their time to such work. It indicates further that, for themost part,all such employees are skilled,some to a greater degreethan others,and that all perform their duties either directly orindirectly under the supervision of the structural shop foreman, andfunction virtually as one department4Although they maintain aclose working relationship with employees in other departments, andmay, from time to time,perform their work in various parts of theplant, it appears that their functions are not interchangeable withthose of other workers.Withrespect to helpers and yardmen, whomthe Petitioner desires to include in its proposed unit, the record showsthat these employees are assigned to the structural shop and weldingshop and that they regularly assist the various skilled employees inthe handling of materials in the process of fabrication.It, is there-fore apparent that the requested employees comprise a cohesive andwell-defined group clearly distinguishable from the remaining em-ployees, and that their establishment as a separate collective bargain-ing unit is feasible.The collective bargaining history affecting the Employer's opera-tions discloses the following:In February 1938, the Employer exe-cuted a collective bargaining agreement with a Federal Labor Union,affiliated with the American Federation of Labor,covering its em-ployees for a term of 1 year. Successive contracts were thereafterexecuted by the same parties in 1939, 1940,and 1941.The Intervenor,then an affiliate of the American Federation of Labor, became a jointsignatory to the 1941 contract,but did not sign the contract for 1942.In 1942, the Employer converted its plant to the production of gunsand other ordnance equipment,as a result of which the structuralshop was taken over by a tube shop and the number of employeesat the entire plant increased from approximately 169 to a peak ofapproximately 650.Most of these workers were engaged in workingwith ordnance machines and fell within the jurisdiction of the Inter-venor.In March 1943 at a conference called by the Federal LaborUnion, and at which various AFL craft unions in the area were pres-ent, it was agreed that the Intervenor should be permitted to takeover the bargaining rights of the Federal Labor Union .5Pursuantto this agreement,the Federal Labor Union terminated its contractwith the Employer and dissolved its organization,and in May 1943the Intervenor executed a new collective bargaining contract withf The foreman of the molding shop is a subforeman of the structural shop foreman andis responsible to him.5It would appear that the Petitioner was not among those present at that conference.The crafts apparently acted upon the promise of the Intervenor to return non-machiniststo the jurisdiction of the respective crafts when ordnance operations terminated.TheIntervenor,however, denies this obligation and has no intention of yielding jurisdiction tothe craft unions. YUB& MANUFACTURING COMPANY161the Employer covering all production and maintenance employees.Similar contracts were entered into by the same parties in 1944 andagain in 1946.The last-mentioned contract was executed after the Employer hadterminated its war production in September 1945 and had effectedthe reconversion of its plant to peacetime operations.As a resultof this reconversion, the tube shop, established during the war, wasreconverted to its prewar role as a structural shop and the totalnumber of employees in the plant was reduced to its present numberof approximately 326.As noted previously, the Employer in addi-tion thereupon undertook the manufacture of a new product knownas carry alls.This resulted in an expansion of employees in thewelding shop from a prewar level of 3 or 4 to the present number of46, and brought the number of employees in the unit sought hereinto approximately 115 as of the time of the hearing, a virtual doublingof its size when compared with the complement during the prewarperiod.With respect to this bargaining history, upon which the Intervenorand the Employer rely in support of their unit position, we note thefollowing factors which tend to minimize its significance in the in-stant case: (1) for the first 4 years of this period, the Employerbargained collectively with the Federal Labor Union, the reposi-tory of all craft interests at the plant, until such time as any craftdesired to step in and assert a claim on employees under its juris-diction; (2) from 1942 until 1945 the Employer was engaged in themanufacture of guns and other war products which required differentoperations and skills than under its peacetime operations, and theunit which the Intervenor represented, therefore, was not the sameunit for which the Federal Labor Union had been the bargainingagent; (3) the existing plant operation and more particularly theunit sought is virtually double the size it was during the prewaryears; and (4) the bargaining history between the Employer andthe Intervenor, since the reconversion of the plant in 1945, is of rela-tively short duration.We note further that this bargaining is notpredicated on any prior Board determination.We are of the opinion,therefore, that the bargaining history is not sufficient, in and of itself,to deny the employees in the structural shop and the welding shop theopportunity of deciding whether they desire either to continue to berepresented as a part of the existing production and maintenance unitor to bargain as a separate unit.And this is particularly true inview of the added fact that these employees have not had a previousopportunity to vote on this issue, an opportunity which we believethey should now be given. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Accordingly, we shall direct that an election by secret ballot beheld among all employees of the Employer in the structural shop andthe welding shop who are engaged in working on steel plate or mate-rials of the thickness of 10 gauge or greater, excluding crane operators,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or, otherwise effect changes in the status of em-ployees, or effectively recommend such action, subject to the limita-tions and additions set forth in the Direction.At this time we shall make no final determination of the appro-priate unit.Such determination will depend, in part, upon the re-sults of the election.If the employees in the above voting groupselect the Petitioner, they will be taken to have indicated their desireto constitute a separate bargaining unit; if they select the Intervenor,they will be taken to have indicated their desire to remain a part ofthe existing production and maintenance unit.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Yuba Manufacturing Company,Benicia, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Twentieth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting group found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Brotherhood of Boilermakers, IronShip Builders and Helpers of America, Locals 39 and 681, AFL, or byInternational Association of Machinists, District 95 and Local Lodge1687 (unaffiliated), for the purposes of collective bargaining, or byneither.MR. JAMES J. REYNOLDS,JR., took no part in the consideration of theabove, Decision and' Direction of Election.6 Any participant in the election herein may,upon its prompt request to,and approvalthereof by, the Regional Director,have its name removed from the ballot.